Case 5:16-cr-00015-JGB Document 26 Filed 12/07/20 Page 1 of 3 Page ID #:154

                                                                                           FILED
                                                                                CLERK, U.S. DISTRICT


  i                                                                                 DECa ~;7
  z                                                                           CENTRq~          OF CALIFORNIA
                                                                              BY
  3

  4

  5

  6

  7

  8                                   UNITED STATES DISTRICT COURT

  9                                 CENTRAL DISTRICT OF CALIFORNIA

  10

  1 1 ~ UNITED STATES OF AMERICA,

  12                                    Plaintiff,      )         ~~ C'~ ~, ~,- ~ l - J ~,'(3

  13                           v.                       )ORDER OF DETENTION AFTER HEARING
                                                            (18 U.S.C. § 3~-~-2{t})
  14

  15
       5
       ~ ~~V~r~~~SS~,                   Defendant.      )
                                                         ~                    3l ~/     3
  16

  17                                                         I.

  18         A.()On motion ofthe Government involving an alleged

  19            1. Ocrime of violence;

 20             2. ( )offense with maximum sentence of life imprisonment or death;

 21             3.( )narcotics or controlled substance offense with maximum sentence of ten or more

 22                    years (21 U.S.C. §§ 801,/951, et. sec.,/955a);

 23             4.() felony -defendant convicted of two or more prior offenses described above;

 24             5.() any felony that is not otherwise a crime of violence that involves a minor victim, or

 25                    possession or use of a firearm or destructive device or any other dangerous weapon,

 26                    or a failure to register under 18 U.S.0 § 2250.

 27          B.(~/On motion ()(by the Government)/()(by the Court sua sponte involving)

 28    ///

                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

       rn _oe inam~,                                                                                      Pa¢e I of3
Case 5:16-cr-00015-JGB Document 26 Filed 12/07/20 Page 2 of 3 Page ID #:155




   1               1.(     serious risk defendant will flee;

   2              2. ()serious risk defendant will

   3                    a.() obstruct or attempt to obstruct justice;
   4                    b.() threaten, injure, or intimidate a prospective witness or juror or attempt to.do so.
   5                                                           II.

   6          The Court finds no condition or combination ofconditions will reasonably assure:
              A. (appearance of defendant as required; and/or
   71
   S I        B. (~afety ofany person or the community.
   91                                                          III.
  10          The Court has considered:
  11          A.( the nature and circumstances ofthe offense, including whether the offense is a crime of
  12               violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
  13              firearm, explosive, or destructive device;
  14          B.(~the weight ofevidence against the defendant;
  15          C. ('fthe history and characteristics of the defendant;
  16          D.(       the nature and seriousness of the danger to any person or to the community.
  17                                                           IV.
  18          The Court concludes:
  19          A. (~fendant poses a risk to the safety ofother persons or the community because:
 20
 21
 22
 23
 24
 25
 26 ///
 27 ///

 ~i ///

                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/071                                                                                  Paee 2 of3
              Case 5:16-cr-00015-JGB Document 26 Filed 12/07/20 Page 3 of 3 Page ID #:156
O   ~   _ ~




                                                                                                                     because:
                  1          B.(       istory and characteristics indicate a serious risk that defendant will flee

                 2                               ~v.~lv% ~~~-1~~~~~
                                                        ~ cJ/G      ~ f~i~~"
                 3
                 4
                 5
                 6
                 7
                 8           C. O A serious risk exists that defendant will:
                 9                    1.() obstruct or attempt to obstruct justice;
                10                    2.() threaten, injure or intimidate awitness/juror, because:
                11
                12
                13
                14
                15 '~
                16
                17          D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
                18                    provided in 18 U.S.C. § 3142(e).
                19          IT IS ORDERED that defendant be detained prior to trial.
               20           IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
               21       facility separate from persons awaiting or serving sentences or persons held pending appeal.
               22           IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
               23 consultation with his counsel.
               24
               25
               26 DATED: ~
                                                                 U.S. MAGISTRATE /DISTRICT JUDGE
               27

               28

                                                   ORDER OF DETENTION AFTER HEARING ({S U.S.C. §3142(i))                                  I

                        ~R_oa maim,                                                                                      0....e 7 ..f 7
